Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed March 23, 2022, has been entered in the application. Claims 12-30 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12, 16, 18-22 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (US 8,833,775). Kim et al. teach a vehicle arrangement which includes the vehicle as a whole (figure 5), with a suspension arrangement which can comprise the body (2) and wheel (1) operable to guide the vehicle on a road (shown in plan, figure 5), having at least one spring element (24) which has a progressive spring characteristic curve (e.g., delivering a greater reaction force with greater compression or extension), wherein a vertical adjustment device is provided (30 in general, at least elements 30, 31, 32, 33, 35), the vertical adjustment device being coupled to the spring element (e.g., via intervening structure: the connection of 33, 35 to 22, to 21 and through to 24); the operation of which providing the vertical adjustment of the body (2) without changing the spring response force or rate (compare conditions in figure 2, note that a raising or lowering of the body vis adjustment 30 does not extend or compress the spring), the vertical adjustment device having at least one vertical adjustment element (31, 32, 33, 35) whereby the body (2) is vertically adjustable, while the spring condition is not varied (and thus the spring rate does not change), the vertical adjustment device being hydraulically and/or electrically operable, the arrangement comprising the body and wheel, an electronic computing unit (40) which is designed to ascertain a load of the body via inputs from sensors, and control the adjustment device dependent on the ascertained load (col. 5, lines 29-49), the adjustment device operable to adjust the vertical height of the vehicle without changing a spring rate of the spring, the adjustment element arranged with respect to a vertical force flow extending from the body, via the spring and the adjustment unit to the wheel, being positioned between the body and the spring, or between the wheel and the spring.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoshioka (US 8,857,801). The reference to Kim et al. is discussed above, and while teaching the spring (24), does not specifically teach that the spring is formed from a fiber reinforced plastic, or a glass fiber reinforced plastic. Yoshioka teaches that it is well known to provide a coil spring (20 in general) for a suspension in a vehicle (col. 1, lines 5-6) as a composite spring which constitutes a plastic (polymeric material such as polyester or epoxy) which is reinforced with fibers, particularly glass fibers (col. 2, lines 20-38), the fiber or glass fiber reinforced plastic being taught to be a desirable material for these springs in order to at least achieve s reduction in weight over conventional steel springs. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the spring taught by the reference to Kim et al. from a fiber or glass fiber reinforced plastic, such as taught by Yoshioka for the purpose of providing the spring function while reducing the weight of the vehicle or suspension overall.
Claims 15, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Muhr et al. (US 4,903,985). The reference to Kim et al. is discussed above, and which teaching a spring which achieves an offset operating path compared to the central axis of the suspension arrangement (see, e.g., figure 2), fails to specifically teach that the spring is designed as a meandering spring. Muhr recognizes that in using a spring in a suspension system of a vehicle (col. 3, lines 19-23) that it is known to design the spring initially to follow a curved or meandering path (7) so that when installed in a suspension, the shear forces in the suspension, are compensated for, thus improving the suspension operation by reducing shear forces commonly developed in suspensions which lack this type of spring. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring initially taught by Kim et al. as being designed as a meandering spring, as taught by Muhr et al., for the purpose of providing an improved shear condition in the suspension, increasing suspension life and reducing off-axis forces and resulting wear.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoshioka and Muhr et al. (all cited above). The reference to Kim et al. as modified by Yoshioka is discussed above, and which teaching a spring which achieves an offset operating path compared to the central axis of the suspension arrangement (see, e.g., figure 2), fails to specifically teach that the spring is designed as a meandering spring. Muhr recognizes that in using a spring in a suspension system of a vehicle (col. 3, lines 19-23) that it is known to design the spring initially to follow a curved or meandering path (7) so that when installed in a suspension, the shear forces in the suspension, are compensated for, thus improving the suspension operation by reducing shear forces commonly developed in suspensions which lack this type of spring. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring initially taught by Kim et al. as modified by Yoshioka as being designed as a meandering spring, as taught by Muhr et al., for the purpose of providing an improved shear condition in the suspension, increasing suspension life and reducing off-axis forces and resulting wear.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the reference to Kim et al. does not teach the vertical adjustment device being “coupled to the spring element”. The examiner disagrees for at least the following reason: the vertical adjustment device taught by Kim et al. (30 in general, at least elements 30, 31, 32, 33, 35) is coupled to the spring element at the very least via intervening structure to include the connection of 33 and 35 to 22, to 21 and through to 24). Applicant’s amendment provides no specific relationship that is not covered by the reference as it stands, and as such, Kim et al. remains reasonably applicable to the claims of the instant application.
It may be that applicant intends a more specific recitation, however the claims are interpreted as they are presented, and limitations that are not claimed are not read into the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616